Citation Nr: 1517396	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  14-24 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1952 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied SMC.  In October 2014, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran, as a result of his service-connected conditions, is not institutionalized and is not shown to be permanently bedridden or so helpless as to be in need of the regular aid and attendance of another person, nor is he substantially confined to his dwelling and its immediate premises.


CONCLUSION OF LAW

The criteria for special monthly pension based upon the need for the regular aid and attendance of another person or by reason of being housebound are not met.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in January 2014. 
The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  The claims file includes a December 2014 VA examination report on the matter. 

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  Essentially, all available evidence that could substantiate the claim has been obtained.

II.  Analysis

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran will be considered in need of aid and attendance if he or she is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

Under 38 C.F.R. § 3.352(a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that a veteran's condition is such that it would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).

A Veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

The Veteran is currently in receipt of a combined 100 percent rating for service-connected disabilities arising from wounds received while stationed in Korea during the Korean Conflict.  Since 1953, he has been in receipt of a 70% rating for amputation of the right forearm below the pronator teres, a 30% rating for scars with muscle and nerve damage to the right leg, a 30% rating for scars of the abdomen, a 20% rating for scars with muscle damage of the right shoulder, a 20% rating for scars with muscle damage of the left buttock and sacrococcygeal junction, a 10% rating for scars with muscle damage of the left bicep, a 10% rating for scars with muscle damage of the left calf, a 10% rating scars with muscle damage of the right thigh, and a 10% rating for scars with muscle damage to the left thigh.  He has also been in receipt of SMC for anatomical loss of use of one hand.  

In support of his claim, in September 2013, the Veteran submitted a VA-Form 21-2680, "Examination for Housebound Status or Permanent Need for Regular Aid and Attendance," wherein his physician stated that he needed assistance with feeding himself, preparing his meals, bathing and attending to hygiene, was legally blind, required medication management, and was not able to manage his financial affairs.  He walked with a cane or used a wheelchair.  His left arm was limited in abduction to less than 90 degrees and his right arm was amputated below the elbow.  He was unable to walk more than 200 feet.  He had dementia and frequency of urination.  He left the home to go to doctor follow-up visits and to go shopping with his wife in a wheel chair.

In December 2014, a VA examiner physically examined the Veteran and reviewed the claims file.  It was noted that the Veteran's wife helped the Veteran dress and get up from the bed, as well as transfer into a wheelchair.  He was able to walk a few steps.  His wife prepared his food, and he could feed himself.  The Veteran was legally blind and suffered from dementia.  He would sit in a chair most days and talk to himself.  His wife gave him his medications.  He was able to go to the bathroom himself but his wife accompanied him and helped him with toileting.  His wife helped him shower.  Physical examination showed that the Veteran had a right arm prosthesis with a metal hook.  The Veteran's wife helped him to put on the prosthesis daily and take it off in the evening.  It was noted that the Veteran was very unsteady and could fall, and it was unsafe for him to leave the home on his own.  Examination of the spine was not possible due to the Veteran's dementia and poor concentration.  With regard to his right arm, there was a mild to moderate impairment due to his amputation.  He could not dress or undress himself, bathe, or groom.  There were no functional limitations of the lower extremities.  There were no specific motor deficits identified on examination.  Muscle tone and neurological examination of the lower extremities was normal.  He was able to lift both legs.  His ambulation was limited due to general debilitation, and history of stroke and dementing illness.  The examiner determined that the Veteran was not permanently bedridden or in need or regular aid and attendance due to his service-connected disabilities.  The examiner explained that the Veteran's service-connected disabilities, stemming from a mortar attack while stationed in Korea in 1953 resulting in multiple injuries, did not meet the necessary standard.  The examiner noted that following service, the Veteran worked as a mechanic until he suffered a brain aneurysm in 1975 that was surgically repaired.  After that time, he was able to walk, but could not work.  No symptoms of peroneal nerve damage were elicited on interview.  In about 2012, the Veteran started using a wheelchair after he stated falling down due to a painful back.  He dementia had begun in about 2010.  The examiner concluded that the Veteran's ability to function was compromised due to his dementia, blindness, hearing loss, and effects of his stroke.  The injuries related to his service, mostly his right forearm amputation, made functioning more difficult, but did not prevent the Veteran from caring for himself.  The examiner noted that the Veteran's service-connected scars and muscle injuries appeared to be rather superficial and, although multiple in nature, in and of themselves were not likely to affect the Veteran's functioning.  The extent of any peroneal nerve damage was difficult to assess due to the Veteran's poor cooperation related to his mental disorder.

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim that his service-connected disabilities necessitate aid and assistance from another person and/or housebound status.  In so finding, the Board places the greatest probative weight on the December 2014 VA opinion because that opinion contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  The opinion was based upon a thorough review of the Veteran's disability history when finding that the Veteran's need for aid and attendance was not due to his service-connected disabilities, and that he was not housebound due to his service-connected disabilities, but that such was due to his nonservice-connected disabilities, specifically, dementia, blindness, hearing loss, and effects of a stroke.  The examiner explained that the Veteran did not have muscle or nerve impairment related to his service injuries that would be severe enough to cause him to be housebound or need regular aid and attendance.  He wore a prosthesis that his wife helped him put on in the morning and remove at night, and the residuals of his mortar wounds resulted in superficial scarring and minimal muscle and nerve involvement.  Notably, prior to his stroke and dementia, he was able to work as a mechanic, suggesting that he was able to function independently despite his service-connected disabilities prior to his brain aneurysm and later dementing illness.

The Board notes that the September 2013 physician statement does not further support his claim, as the medical statement does not support a finding that the Veteran's service-connected disabilities cause him to be housebound or need regular aid and attendance.  Rather, the statement generally demonstrates that the Veteran needs assistance with his activities of daily functioning, and is limited to a cane and wheelchair.  While the Veteran experiences limitation related to his amputated right arm, it does not require frequent adjustment.  Additionally, the evidence does not show that the Veteran's service-connected disabilities prevent him from dressing or undressing, or attending to the wants of nature.  Rather, the evidence shows that such impairment to the Veteran's functioning is due to nonservice-connected causes.

The Board is sympathetic to the Veteran's contentions that he meets the criteria for special monthly compensation based upon his need for the regular aid and attendance of another person and his housebound status.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to report his current symptomatology, and his assertions (and those of his wife) in that regard is considered credible in the absence of any evidence to the contrary.  However, as a lay person, the Veteran has not demonstrated that he is capable of drawing medical conclusions.  Thus, his allegations as to the specific disabilities warranting regular aid and attendance or housebound status are less probative than the competent medical evidence of record obtained from the December 2014 VA examiner.  That medical evidence clearly shows that the Veteran neither requires regular aid and attendance nor is rendered housebound because of his service-connected disabilities.  The Board ultimately finds that medical evidence to be more persuasive than the Veteran's lay contentions.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for special monthly compensation based upon the need for regular aid and attendance or by reason of being housebound.  While the Veteran does display symptoms accounted for in the criteria for regular aid and attendance, the competent and probative medical evidence clearly demonstrates that such symptoms are due to nonservice-connected disabilities.  Thus, because the Veteran's service-connected right arm amputation, or any other service-connected disabilities related to his mortar wounds, is not the reason for his regular aid and attendance, special monthly compensation is not warranted and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Special monthly compensation based upon the need for aid and attendance or by reason of being housebound is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


